Judgment in so far as it denies a separation to plaintiff affirmed, without costs, and judgment in so far as it directs defendant to pay support and maintenance for plaintiff reversed on the law, without costs, and the complaint dismissed, "without costs. (See Ainsworth v. Ainsworth, 239 App. Div. 258, and Fein v. Fein, 261 N. Y. 441.) All concur, except Dowling, J., not voting. (The judgment denies a separation to plaintiff but directs defendant to pay for her support and maintenance.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ. [174 Misc. 762.]